Hascall, J.
We find that no error, calling for reversal, was committed upon the trial. The question of interest on the plaintiff’s claim, after elimination therefrom of the item of $25 for sideboard, was agreed upon- as amounting to $40, so that the verdict seemed to be at the correct figure.
To all the material points raised by the appellant, upon his argument and brief, we think that the cases of Remington v. Palmer, 62 N. Y. 31, and Murdock v. Gilchrist, 52 N. Y. 242, are a complete answer.
.Judgment and order appealed‘ from affirmed, with costs and disbursements.
Fitzsimons, Oh. J., concurs.
Judgment 'and order affirmed, with costs.